Citation Nr: 0115295	
Decision Date: 06/01/01    Archive Date: 06/13/01

DOCKET NO.  97-32 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to waiver of recovery of an overpayment of 
disability pension in the amount of $8,028.

2.  Entitlement to service connection for a skin disorder 
(blisters on head, groin and back), claimed as result of 
exposure to herbicide agents while in Vietnam.

3.  Entitlement to service connection for chronic upper 
respiratory disorder, claimed as result of exposure to 
herbicide agents while in Vietnam.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The appellant served on active duty from June 1964 to June 
1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from the San Juan, Puerto Rico, Department 
of Veterans Affairs (VA) Regional Office (RO).

Following the Board's remand of July 1999, the appellant 
appeared at a hearing before the undersigned Member of the 
Board on June 7, 2000, at which time he testified with 
respect to the issues listed on the title page.  A transcript 
of that hearing has been associated with the record on 
appeal.


REMAND

The Board notes that additional medical records, not 
currently associated with the record on appeal, may be 
pertinent to the proper adjudication of the appellant's 
claims.  In his hearing testimony before the undersigned 
Board Member in June 2000 as well as in a number of personal 
statements, the appellant alluded to a history of private 
treatment under the care of Dr. E. Gomez and Dr. J. Henriquez 
between the years 1973 and 1995 while he lived in Miami, 
Florida, and a history of treatment between 1973 and 1996 at 
the VA Medical Center (VAMC) in Miami, Florida, and at the 
Bronx-VAMC in 1972.  In connection with his claim for service 
connection, he submitted a statement from Dr. Gomez dated in 
July 1997, which indicated that Dr. Gomez treated the 
appellant from 1973 to 1991 for bronchial asthma and a 
respiratory condition.  Dr. Gomez further indicated that due 
to the 


Hurricane Andrew in 1992, "some of our medical records were 
destroyed."  It is not shown that the RO attempted to obtain 
any records from Dr. Gomez that are still available, if any.  
Further, it does not appear that any attempts to obtain 
treatment records from Dr. Henriquez were undertaken.  And 
while there are some records in the file from the VAMCs in 
Miami (dated in 1992-93) and the Bronx (dated in 1969), 
further efforts to obtain any additional records from these 
facilities for the time periods identified by the appellant 
should be undertaken by the RO.

In addition to the above, the appellant testified that he was 
a member of a Reserve unit through 1990.  Although he has not 
identify any medical treatment and/or evaluation in 
connection with this service, the RO should obtain any 
available medical records which pertain to his Reserve 
service.  The requisition and consideration of all available 
medical-treatment records is particularly important with 
regard to VA and service department medical records, such as 
the Miami-VAMC and Reserve duty records.  Well-established 
legal precedent holds that VA has constructive notice of 
Federal Government-controlled medical records, see Bell v. 
Derwinski, 2 Vet. App. 611 (1992), and therefore, any 
available records from the aforementioned government sources 
should be obtained and associated with the file.

Further, the record on appeal shows that the appellant has 
been receiving disability benefits from the Social Security 
Administration (SSA) since 1994.  In connection with his 
waiver of overpayment claim, the RO sent him a letter in May 
1997 asking him to provide the SSA-award notice letter and 
certification papers relating to his receipt of benefits 
check from the SSA.  He did not respond to this letter, 
however, the Board notes that, as with VA and service 
department records, VA has an obligation to obtain Federal 
Government-held records deemed relevant to a claim.  Hence, 
the RO should contact the SSA directly for the purpose of 
obtaining records associated with the appellant's 1994 
disability award.

The Board further notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) was signed 
into law.  Among other things, this law redefines the 
obligations of VA with respect to 


the duty to notify and the duty to assist.  This change in 
the law is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  As the changes in the law 
enacted by the VCAA are clearly more favorable to the 
appellant, the RO must readjudicate the appealed claims under 
the letter and spirit of the new law.  Moreover, because the 
RO has not yet considered whether any additional notification 
or development actions are required under the VCAA with 
respect to these claims, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

With respect to the VCAA, the Board notes further that a 
recent decision of the U. S. Court of Appeals for Veterans 
Claims (the Court) held that all provisions of the VCAA are 
potentially applicable to claims pending on the date of the 
VCAA's enactment, and that concerns of fundamental fairness 
and fair process demanded further development and 
readjudication under the VCAA by the lower adjudicatory 
authority (the Board and RO).  See Holliday v. Principi, 14 
Vet. App. 280 (2001) (Secretary's motion for en banc review 
denied, May 24, 2001).  Regarding its authority to review the 
Board's decision on appeal, the Court in Holliday stated that 
even assuming that it could divine in the first instance on 
the particular facts of a particular case that no amount of 
additional evidence could change an adverse outcome, it could 
not obviate in the first instance the requirement for the 
Secretary to provide notice to the claimant as to what was 
required for a claim to be successful under the VCAA's newly-
created duty-to-notify provisions, 38 U.S.C. §§ 5102(b), 
5103(a).  Id.  The Board must therefore remand the appealed 
claims because they have not been developed at the RO-level 
under the VCAA provisions.  Id.

In light of the development matters addressed above and the 
impact of the VCAA, the RO should schedule the appellant for 
a medical examination(s) to address the nature and etiology 
of the disorders claimed as service connected based on a 
complete review of the evidence in the claims file.  In the 
Board's view, the appellate record does not at this time 
contain sufficient medical evidence to decide 


these claims.  38 U.S.C.A. § 5103A(d)(1) and (2) (as amended 
by the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000)).

Finally, the Board notes that a new claim was raised by the 
appellant's representative in the "Appellant's Brief," 
dated May 22, 2001.  Specifically, on page 2 of the Brief, 
the representative requested consideration of a claim of 
service connection for diabetes incurred as a result of 
exposure to herbicide agents (Agent Orange) used in Vietnam.  
The evidence of record shows that the appellant served in 
Vietnam during the wartime period, and that he has had a long 
history of treatment in the post-service period for diabetes.  
The Board notes that in May 2001, type 2 diabetes (also known 
as type II diabetes mellitus or adult-onset diabetes) was 
added to the list of presumptive diseases associated with 
exposure to herbicide agents used in Vietnam, effective July 
9, 2001.  See 66 Fed. Reg. 23166 (May 8, 2001).  This new 
claim has not been previously addressed or adjudicated by the 
RO, and therefore it is referred to the RO for appropriate 
development and adjudication pursuant to the VCAA.

Accordingly, this case is REMANDED to the RO for the 
following development action:

1.  The RO should contact the appellant 
and inform him that may submit any 
corroborating lay and/or medical evidence 
he may have pertaining to treatment for 
his skin and respiratory disorders 
claimed as resulting from exposure to 
herbicide agents between the years 1968 
to the present.  The RO should assist the 
appellant in obtaining such evidence, as 
appropriate.  If he identifies medical 
treatment and provides specific dates, 
all VA records identified in this manner 
should be obtained pursuant to 
established procedures.  With regard to 
any private medical treatment, if 
identified as such, after securing 
appropriate releases from the appellant, 
attempts to secure copies of records 
pertaining to any indicated private 
physicians and/or facilities should be 
undertaken.  As noted above, development 
to this end should include specific 
attempts to obtain any medical 
treatment/evaluation records from the 
sources already identified by evidence in 
the record, specifically, the private 
medical treatment provided by Drs. Gomez 
and Henriquez for the period 1973 to 
1996, and VA medical care at the VAMCs in 
Miami (from 1973 to 1996) and the Bronx 
(in 1972).  Regarding the VA records, the 
RO should proceed with alternative search 
efforts for any VA medical records from 
the Miami and Bronx VAMCs which may have 
been transferred to another VA medical 
facility or retired to a federal records 
storage facility.  All records received 
in response to the request should be 
associated with the claims folder.  The 
RO should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.

2.  In addition, the RO should send an 
inquiry to the NPRC in St. Louis, 
Missouri, for the purpose of requesting 
copies of any additional service medical 
and clinical records which correspond to 
treatment provided to the appellant of 
any kind (inpatient, outpatient, 
dispensary, field station, etc.) for his 
Reserve service through 1990.  
Specifically, the RO should request 
verification of his dates of service in a 
Reserve/National Guard unit, and should 
request NPRC to search for additional 
service records (administrative and 
medical) which correspond to such 
service.  All reasonable alternative-
source searches and/or follow-up 
referrals that may be indicated by this 
inquiry should be pursued.  Efforts to 
obtain these records should be documented 
and any records received in response to 
this request should be associated with 
the claims folder.

3.  The RO should also contact the SSA 
for the purpose of obtaining any records 
from that agency which pertain to a claim 
filed by the appellant for disability 
benefits.  The RO should obtain copies of 
award letters/notices, 
administrative/appellate decisions, 
hearing transcripts, if applicable, and 
all medical records relied upon 
concerning claims/appeals filed by the 
appellant for SSA benefits.  The RO 
should proceed with all reasonable 
follow-up referrals that may be indicated 
by the inquiry.  All attempts to obtain 
records, which are ultimately 
unsuccessful, should be documented in the 
claims folder.

4.  With respect to the above, all 
attempts to obtain records which are 
ultimately not obtained should be 
documented, and in accordance with the 
VCAA, § 5103A(b)(2), the RO should notify 
the appellant of the records it was 
unable to obtain, briefly explain the 
efforts made to obtain such records, and 
describe any further action that the RO 
will take to obtain such records.  For 
any VA or other Federal department or 
agency records, the RO should, in accord 
with the VCAA, § 5103A(b)(3), continue 
its efforts to obtain any records while 
the case is under development on remand 
until it becomes reasonably certain that 
such records cannot be obtained because 
they do not exist or until it becomes 
reasonably certain that further efforts 
to obtain records from the such sources 
would be futile.

5.  Thereafter, the RO should schedule 
the appellant for appropriate VA 
compensation examinations for the purpose 
of addressing the nature and etiology of 
the disorders for which service 
connection is being sought, as listed on 
the title page of this REMAND.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examining physician(s) prior to the 
examinations.  All necessary tests and 
studies should be conducted, and in 
conjunction with a thorough review of the 
evidence in the claims folder, and with 
the clinical findings noted on 
examination, the examining VA 
physician(s) should determine whether the 
appellant currently has one or more of 
the disorders claimed as service 
connected (skin disorder involving head, 
groin and back and a respiratory 
disorder), and if so, render opinions 
addressing whether it is at least as 
likely as not that any current disability 
for the disorders claimed was 
incurred/aggravated during the 
appellant's period of active duty 
military service, to include addressing 
in this regard the question of whether 
any disorder resulted from exposure to 
herbicide agents used in Vietnam.  The VA 
physician(s) must fully consider the 
appellant's service medical records and 
all post service medical evidence, with 
the purpose of reconciling the 
chronological and etiological questions 
that exist.  Detailed reasons and bases 
for all diagnoses and opinions reached 
should be provided.  The reports of 
examinations, including the reports of 
all completed tests or special studies, 
should thereafter be associated with the 
appellant's claims folder.

The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.

6.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed.  Specific 
attention is directed to the records-
development requests and medical 
examination/opinion reports to ensure 
full compliance with the directives of 
this REMAND.

7.  Upon completion of the above, the RO 
should refer the issues listed on the 
title page of this REMAND to the 
appropriate adjudicative authority (the 
Committee on Waivers and Compromises with 
respect to the waiver claim and the 
Adjudication Division with respect to the 
service connection claims) for 
development and readjudication with 
consideration of all the evidence of 
record, to include all evidence obtained 
as a result of this REMAND.  As noted 
above, these claims should be addressed 
after ensuring that all duty-to-notify 
and duty-to-assist provisions have been 
fulfilled in accord with the VCAA.  If 
any benefits sought on appeal remain 
denied, the RO should provide the 
appellant and his representative an 
adequate supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on his claims for benefits 
as ordered by this REMAND, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  The 
RO should then allow the appellant an 
appropriate period of time for response.

8.  Finally, as noted above, the RO must 
formally develop and adjudicate the 
newly-raised claim seeking entitlement to 
service connection for diabetes claimed 
as a result of exposure to herbicide 
agents used in Vietnam.  This claim must 
be adjudicated on the merits after 
ensuring that all duty-to-notify and 
duty-to-assist provisions of the VCAA 
have been fulfilled.  Moreover, all 
appropriate evidentiary-medical 
development should be undertaken, which 
should include a medical examination to 
determine whether the appellant has type 
2 diabetes.  All theories of entitlement 
should be considered under the applicable 
law and regulations governing entitlement 
to service connection, to include the 
recently amended regulations regarding 
presumptive service connection for type 2 
diabetes due to exposure to herbicide 
agents used in Vietnam.  Notice of the 
RO's decision regarding this claim, to 
include notice of his appellate rights 
attaching thereto in the event the claim 
is denied, should be furnished in 
accordance with established claims 
processing procedures.  Further, if the 
claim is denied but no disagreement is 
filed, it should not be certified to the 
Board unless all applicable appellate 
procedures are followed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


